


109 HR 5884 IH: To amend the Internal Revenue Code of 1986 to authorize

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5884
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Ramstad
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  the Secretary of the Treasury to extend the date for making a gift tax
		  qualified terminable interest property election.
	
	
		1.Authority to extend period
			 for making qtip election under the gift tax
			(a)In
			 generalParagraph (4) of
			 section 2523(f) of the Internal Revenue Code of 1986 (relating to qualified
			 terminable interest property election) is amended by adding at the end the
			 following new subparagraph:
				
					(C)Authority to
				extend period for making election
						(i)In
				generalThe Secretary shall
				by regulation prescribe such circumstances and procedures under which
				extensions of time will be granted to make an election under this subsection.
				Such regulations shall include procedures for requesting comparable relief with
				respect to transfers made before the date of the enactment of this
				subparagraph.
						(ii)Basis for
				determinationsIn determining
				whether to grant relief under this subparagraph, the Secretary shall take into
				account all relevant circumstances, including evidence of intent contained in
				the trust instrument or instrument of transfer and such other factors as the
				Secretary deems relevant. For purposes of determining whether to grant relief
				under this subparagraph, the time for making the election shall be treated as
				if not expressly prescribed by
				statute.
						.
			(b)Effective
			 dateSection 2523(f)(4)(C) of
			 the Internal Revenue Code of 1986 (as added by subsection (a)) shall apply to
			 requests pending on, or filed after, the date of the enactment of this
			 Act.
			
